             Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 1 of 7
                                           TRIAL EXHIBIT FORM

              EXHIBIT (S) OF

                                               Kehinde Balogun
 DEFENDANTS BOARD OF REGENTS OF
    THE UNIVERSITY OF WISCONSIN
  SYSTEM, KEVIN CHEREK, and BOBBY              v.                  Case No. 18-CV-301
              BURROW

       (Indicate plaintiff or defendant)       Board of Regents of the University of Wisconsin System,
                                               Kevin Cherek, and Bobby Burrow,



Doc. Date             Identification                     Description               Offers, Objections,
                No.            Witness                                             Rulings, Exceptions
9.9.1999     501                               9.9.1999 Appointment Letter to
                          Bradley              Bradley for IS(N) LAN                    No objection
                                               Coordinator-Senior Position
9.15.1999    502                               9.15.1999 Position Description –
                          Bradley              Bradley – IS(N) LAN Coordinator          No objection
                                               - Senior
8.29.2001    503                               8.29.2001 Appointment Letter to
                          Mather/Cherek        Mutchler for IS Technical                No objection
                                               Services – Senior
9.4.2001     504                               9.4.2001 Position Description –
                          Mather/Cherek        Mutchler – IS Technical Services         No objection
                                               – Senior
                                               Helpdesk Calls 2007
             505
2007                      Cherek                                                        No objection


                                               Helpdesk Diary Notes 2007                No objection
2007         506          Cherek
                                               2007 Facilities Planning and
                                               Management Division Annual               No objection
2007         507          Cherek
                                               Employee Performance Review –
                                               Bradley (May 2006 to May 2007)
                                               2007 Facilities Planning and
                                               Management Division Annual               No objection
2007         508          Cherek
                                               Employee Performance Review -
                                               Mutchler (May 2006 to May 2007)
                                               4.11.2007 Appointment Letter to
                                                                                        No objection
4.11.2007    509          Mather               Balogun for IS Resource Support
                                               Technician Senior Position
                                               4.23.2007 Position Description –
                                                                                        No objection
4.23.2007    510          Mather               Balogun – IS Resource Support
                                               Tech Sr.
                                               2008 Annual Employee
                                                                                        No objection
2008         511          Cherek               Performance Review – Balogun
                                               (May 2007 to May 2008)
            Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 2 of 7
   Date            Identification                  Description               Offers, Objections,
            No.           Witness                                            Rulings, Exceptions

                                         2008 Facilities Planning and
                                         Management Division Annual
                                                                               No objection
2008        512       Cherek             Employee Performance Review –
                                         Mutchler (May 2007 to May 2008)

                                         2008 AIMS Annual Employee
                                                                               No objection
2008        513       Cherek             Performance Review – Bradley
                                         (May 2007 to May 2008)
                                         Helpdesk Calls 2008 (UW-              No objection
2008        514       Cherek
                                         Madison_01711 – 03646)
                                         Helpdesk Diary Notes 2008 (UW-        No objection
2008        515       Cherek
                                         Madison_03647 – 04729)
                                         2009 – 2011 Contact Log for
                                                                               No objection
2009-2011   516       Cherek             contacts between Cherek and
                                         Balogun
                                         Helpdesk Calls 2009 (UW-              No objection
2009        517       Cherek
                                         Madison_04730 – 06953)
                                         Helpdesk Diary Notes 2009 (UW-        No objection
2009        518       Cherek
                                         Madison_06954 – 11650)
                                         2009 Facilities Planning and
                                         Management Division Annual
                                                                               No objection
2009        519       Cherek             Employee Performance Review –
                                         Mutchler (May 2008 to April
                                         2009)
                                         1.12.2009 Email from Cherek to        No objection
1.12.2009   520       Cherek
                                         Balogun RE Discussion Summary
                                         1.26.2009 Email from Cherek to
                                                                               No objection
1.26.2009   521       Cherek             Balogun RE Summary of today’s
                                         meeting…
                                         1.26.2009 Email from Cherek to        No objection
1.26.2009   522       Cherek
                                         Balogun RE meeting summary
                                         2.16.2009 Single Incident Details
                                                                               No objection
2.16.2009   523       Cherek             for Incident #20167
                                         .
                                         March 2009 AIMS Organizational        No objection
3.2009      524       Cherek
                                         Chart
                                         3.6.2009 Email from Cherek to
                                                                               No objection
3.6.2009    525       Cherek             Balogun RE Call Review of 20121
                                         and 20158
                                         4.21.2009 Position Description –
                                                                               No objection
4.21.2009   526       Cherek/Burrow      Mutchler – IS Technical Services
                                         Senior
                                         5.11.2009 Single Incident Details     No objection
5.11.2009   527       Cherek
                                         for Incident #21557
                                         5.11.2009 Single Incident Details     No objection
5.11.2009   528       Cherek
                                         for Incident #21547


                                                                                         Page 2 of 7
             Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 3 of 7
   Date             Identification                  Description               Offers, Objections,
             No.           Witness                                            Rulings, Exceptions

                                          5.11.2009 Single Incident Details
                                                                                No objection
5.11.2009    529       Cherek             for Incident # 21542 and Aux2
                                          Post Incident Review
                                          5.12.2009 Calendar Entry RE
                                                                                No objection
5.12.2009    530       Cherek             Aux2 Post Incident Review –
                                          Follow up
                                          5.18.2009 Calendar Entry RE           No objection
5.18.2009    531       Cherek
                                          Tony – Check in
                                          6.4.2009 – Rate/Title Change          No objection
6.4.2009     532       Burrow/Cherek
                                          Notice – Mutchler
                                          August 2009 Chapter 19 –               Objection –
                                          Layoffs – Classified Employees         Foundation
8.2009       533       Mather
                                          Effective _______                      Incomplete

                                          8.7.2009 Email from Owens to          No objection
8.7.2009     534       Cherek
                                          Cherek RE PD Update
                                          September/October 2009                 Objection -
2009         535       Cherek             Investigation Summary of Tony’s        Cumulative
                                          Refusal to Take Direction
                                          10.14.2009 Notice of Pre-              Objection -
10.14.2009   536       Cherek             Disciplinary Meeting to Balogun        Cumulative

                                          10.22.2009 Email from Owens to         Objection -
10.22.2009   537       Cherek             Cherek RE Tony’s letter                Cumulative

                                          11.20.2009 Memorandum from
                                                                                No objection
11.20.2009   538       Cherek             Cherek to Balogun RE 9.30.2009
                                          Incident
             539                          11.25.2009 Position Description –     No objection
11.25.2009             Mather
                                          Balogun – IS Resource Tech Sr.
             540                          HelpDesk Schedule for Balogun         No objection
                       Cherek
             541                          Call Handling Work Flow Chart         No objection
                       Cherek
                                          2010 Annual Employee
                                          Performance Review – Balogun          No objection
2010         542       Cherek
                                          (November 2008 to September
                                          2010)
                                          2010 AIMS Annual Employee
                                                                                No objection
2010         543       Cherek             Performance Review – Bradley
                                          (July 2009 to September 2010)
                                          2010 UW-Madison Classified
                                          Employee Performance Review –         No objection
2010         544       Cherek
                                          Mutchler (May 2010 to June
                                          2010)
                                          2010 - 2015 Balogun Customer          No objection
2010-2015    545       Cherek
                                          Survey Data


                                                                                          Page 3 of 7
            Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 4 of 7
   Date            Identification                  Description              Offers, Objections,
            No.           Witness                                           Rulings, Exceptions

                                         Helpdesk Calls 2010-2011 (UW-         No objection
2010-2011   546       Cherek
                                         Madison_11651 – 18371)
                                         1.20.2010 Email from Ness to
                                                                               No objection
1.20.2010   547       Cherek             AIMS RE problem with computer
                                         update
                                         2.16.2010 Email from Kimber to        No objection
2.16.2010   548       Cherek
                                         Winger RE Office 2007 Upgrades
                                         2.22.2010 Charge of                   No objection
2.22.2010   549       Balogun
                                         Discrimination
                                         3.4.2010 Summary of Check-in          No objection
3.4.2010    550       Cherek
                                         Meeting with Tony
                                         3.5.10 Letter to Mutchler             No objection
3.5.2010    551       Burrow/Owens
                                         (UNDER SEAL)
                                         3.19.2010 Notice of Pre-              Objection -
3.19.2010   552       Cherek             Disciplinary Meeting to Balogun       Cumulative

                                         4.8.2010 Summary of Pre-              Objection –
                                         Disciplinary Meeting for Tony      Cumulative of Exh.
4.8.2010    553       Cherek
                                         Balogun                                  555

                                         4.22.10 Job Transfer Letter to
                                                                               No objection
4.22.2010   554       Bradley            Bradley to IS Technical Services
                                         Senior Position
                                         4.27.2010 Written Reprimand to        No objection
4.27.2010   555       Mather
                                         Balogun
                                         June 2010 AIMS Organizational         No objection
6.2010      556       Cherek
                                         Chart
                                         7.29.10 One-Day Suspension to         No objection
7.29.2010   557       Mather
                                         Balogun
                                         8.9.2010 Email from Mutchler RE       No objection
8.9.2010    558       Burrow/Owens
                                         Notice of Resignation
                                         October 2010 AIMS                     No objection
10.2010     559       Cherek
                                         Organizational Chart
                                         3.7.11 Three-Day Suspension to        No objection
3.7.2011    560       Mather
                                         Balogun
                                         2012 Annual Employee
                                                                               No objection
2012        561       Mather             Performance Review – Balogun
                                         (September 2010 to July 2012)
                                         2012 AIMS Annual Employee
                                                                               No objection
2012        562       Cherek             Performance Review – Bradley
                                         (September 2010 to July 2012)
                                         6.8.2012 Appointment Letter to        No objection
6.8.2012    563       Mather             Harvey for IS Technical Services
                                         Professional Project Position
                                         1.29.2013 One-Day Suspension to       No objection
1.29.2013   564       Mather
                                         Balogun



                                                                                        Page 4 of 7
            Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 5 of 7
   Date            Identification                  Description                 Offers, Objections,
            No.           Witness                                              Rulings, Exceptions

                                         July 2013 Performance Tracking           Objection -
7.2013      565       Cherek             Spreadsheet                              Foundation

                                         9.12.13 Three-Day Suspension to         No objection
9.12.2013   566       Mather
                                         Balogun
                                         2014 Classified Employee Annual
                                                                                 No objection
2014        567       Mather             Performance Appraisal – Balogun
                                         (May 2013 to June 2014)
                                         2014 AIMS Annual Employee
                                                                                 No objection
2014        568       Cherek             Performance Review – Bradley
                                         (May 2012 to March 2014)
                                         Summons and Complaint for           Objection - Rules 402-
2014        569       Balogun            Dane County Circuit Court Case               403
                                         No. 2014CV1357
                                         4.17.2014 Calendar Entry RE            Objection – Not
4.17.2014   570       Cherek             Check in - Tony                            legible

                                         4.30.2014 Memorandum to                 No objection
4.30.2014   571       Mather
                                         Harvey RE Project Extension
                                         8.26.2014 Memorandum from
                                         Chancellor Blank to Deans and
                                                                                 No objection
8.26.2014   572       Burrow             Directors with UW-Madison
                                         2015-16 Budget Reduction
                                         Planning Exercise
                                         9.26.14 Meeting Record                 Objection – Not
9.26.2014   573       Cherek                                                        legible

                                         10.2.2014 Final Order in Dane           No objection
10.2.2014   574       Balogun            County Circuit Court Case No.
                                         2014CV1357                              No objection

                                         12.2.2014 Position Description –        No objection
12.2.2014   575       Bradley
                                         Bradley – IS Tech Services Senior
                                         2015 AIMS Employee Annual
                                                                                 No objection
2015        576       Cherek             Performance Appraisal – Bradley
                                         (July 2014 to June 2015)
                                         February 2015 AIMS                      No objection
2.2015      577       Cherek
                                         Organizational Chart
                                         2.23.2015 Memorandum from
                                         Provost and Vice Chancellor for
                                                                                 No objection
2.23.2015   578       Burrow             Academic Affairs Mangelsdorf to
                                         Vice Chancellor for Finance and
                                         Administration Bazzell
                                         2.26.2015 Email from Burrow to          No objection
2.26.2015   579       Burrow
                                         Walters RE Letter - VCFA




                                                                                           Page 5 of 7
            Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 6 of 7
   Date            Identification                   Description                Offers, Objections,
            No.           Witness                                              Rulings, Exceptions

                                         3.3.2015 Memorandum from
                                         Provost and Vice Chancellor for
                                                                                 No objection
3.3.2015    580       Burrow             Academic Affairs Mangelsdorf to
                                         Vice Chancellors, Deans and
                                         Directors
                                         3.17.2015 Email from Vice
                                         Chancellor for Finance and
                                                                                 No objection
3.17.2015   581       Burrow             Administration Bazzell to Deans
                                         and Directors RE Anticipated
                                         Timing of Decisions
                                         3.27.2015 Layoff Plan for AIMS          No objection
3.27.2015   582       Burrow
                                         4.17.2015 Email from Vice
                                         Chancellor for Finance and              No objection
4.17.2015   583       Burrow
                                         Administration Bazzell to AIMS
                                         staff
                                         4.23.2015 Signed Layoff Plan            No objection
4.23.2015   584       Burrow
                                         4.29.15 “At-Risk of Layoff” Letter
                                         to Balogun with Frequently              No objection
4.29.2015   585       Mather
                                         Asked Questions and Answers for
                                         the At-Risk Employee
                                         5.5.2015 Email from Mather to           No objection
5.5.2015    586       Mather
                                         Balogun RE Position
                                         6.8.15 Official Notification of         No objection
6.8.2015    587       Mather
                                         Layoff Letter to Balogun
                                         7.21.2015 Request to Fill IS            No objection
7.21.2015   588       Mather
                                         Technical Services Professional
                                         IS Network Sup Tech Position            No objection
2015        589       Mather
                                         Vacancy ID 96512
                                         Applicant Scores for IS Network
                                                                                 No objection
2015        590       Mather             Sup Tech Position Vacancy ID
                                         96512
                                         Resume of Daniel F. Stickels for
                                                                              Objection - Hearsay
2015        591       Mather             IS Network Sup Tech Position
                                         Vacancy ID 96512
                                         8.6.2015 Cover Letter and
                                         Resume of Balogun for IS                No objection
8.6.2015    592       Mather
                                         Network Sup Tech Position
                                         Vacancy ID 96512
                                         10.5.2015 Email from Rogers to
                                         Mather and Schulze RE
                                                                                 No objection
8.5.2015    593       Mather             Background Check for Daniel
                                         Stickels for IS Network Sup Tech
                                         Position Vacancy ID 96512
                                         9.24.15 Interview Notes for            Objection – Not
9.24.2015   594       Mather             Balogun for IS Network Sup Tech            legible
                                         Position Vacancy ID 96512
                                                                                           Page 6 of 7
              Case: 3:18-cv-00301-wmc Document #: 103-1 Filed: 07/30/19 Page 7 of 7
    Date              Identification                   Description                Offers, Objections,
              No.            Witness                                              Rulings, Exceptions

                                             Position Description for IS
                                                                                    No objection
 2015         595        Mather              Technical Services Professional –
                                             Fixed Term
                                             Applicant Scores for Vacancy ID        No objection
 2015         596        Mather
                                             97093
                                             10.29.2015 Cover Letter and
                                                                                    No objection
 10.29.2015   597        Mather              Resume of Balogun for IS
                                             Technical Services Professional
                                             Cover Letter and Resume of
                                                                                 Objection - Hearsay
 2015         598        Mather              Daniel R. Sanger for IS Technical
                                             Services Professional
                                             12.9.2015 Appointment Letter to
                                                                                    No objection
 12.9.2015    599        Mather              Sanger for IS Technical Services
                                             Professional
                                             9.25.2015 Interview Notes for IS    Objection - Hearsay
 9.25.2015    600        Mather
                                             Technical Services Professional
                                             2016 AIMS Employee Annual
                                                                                    No objection
 2016         601        Cherek              Performance Appraisal – Bradley
                                             (July 2015 to June 2016)
                                             2016 EEOC File for Charge No.         No objection to
 2016         602        Balogun             443-2016-00655C                       portion offered

                                             5.9.2016 Appointment Letter to
                                                                                    No objection
 5.9.2016     603        Mather              Harvey for IS Technical Services
                                             Professional Position
                                             12.4.2017 – Restoration                No objection
 12.4.2017    604        Mather
                                             Opportunity Letter to Balogun
                                             7.13.2018 Compensation                 No objection
 7.13.2018    605        Bradley
                                             Memorandum to Bradley
                                             7.13.2018 Compensation                 No objection
 7.13.2018    606        Mather
                                             Memorandum to Harvey
                                             Balogun’s Income Documentation
                                                                                    No objection
 2015-2016 607           Balogun             for July 20, 2015 through
                                             January 21, 2016
       Defendants reserve the right to use any exhibit identified by Plaintiff, regardless of whether
actually introduced at trial. Defendants further reserve the right to supplement this list with any
exhibits necessary for rebuttal or impeachment.




                                                                                              Page 7 of 7
